ORDER
PER CURIAM.
Earle James Kennedy III (hereinafter, “Husband”) appeals from the trial court’s judgment dissolving his marriage to Augustine M. Kennedy (hereinafter, “Wife”). Husband raises ten points on appeal, challenging the trial court’s denomination of certain properties as marital, child support awarded to Wife, payments of educational expenses for their children, Wife’s attorneys’ fees, and the additional allocation of marital property to Wife. Wife cross-appeals, claiming she should have been awarded maintenance and challenging the trial court’s award of custody.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).